This is a petition for habeas corpus the thrust of which seeks the release of petitioner on bail pending a review by way of certiorari of his 1972 conviction for conspiracy to commit murder. The record indicates that in July of 1972, a justice of the Superior Court set bail in the amount of $25,000 pending petitioner’s appeal of his conviction to this court. The petitioner’s statutory right to prosecute such an appeal was never taken. The writ of certiorari previously issued by this court affords a review of the conspiracy conviction by way of post-conviction relief. Accordingly, it is ordered that this petition for habeas corpus is denied and dismissed. The petitioner’s writ of certiorari is assigned specially for hearing to the May 1975 calendar.